DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 11, 12 and 13-16 are pending in this application.  
	Claims 1, 11 and 12 are currently amended.

	Claims 13-16 are newly added.



Response to Arguments
Regarding Applicant’s arguments, see Remarks, filed 4/28/2021, with respect to claims 1-10 as invoking 35 U.S.C 112 (f) Claim Interpretation have been fully considered and are persuasive.  The 35 U.S.C 112 (f) Claim Interpretation of claims 1-10 has been withdrawn. However, amendments to claim 1 and dependent claims 13-16 continues to fail to recite specific hardware and/or a processor and/or a memory storing a program configured to function as to perform the claimed operations or a similar statement thereof. Thus, the present claimed arrangement is still interpreted under 35 USC 112(f).


4.	Applicant’s arguments with respect to the 35 U.S.C 103(a) rejection of claims 1-12 under Kawasaki (US PG. Pub. 2012/0050782) in view of Ogura (US PG. Pub. 2012/0191653) have been considered but are moot because the arguments are (US PG. Pub. 2019/0065215 A1) in view of Nomoto (US PG. Pub. 2017/0094086 A1) reference explained in the body of rejection below.

Allowable Subject Matter
5.	Claim(s) 14 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to Claim 14, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of dependent claim 14.

In particular, the applied references of Mitsui in view of Ogura fails to disclose and would not have rendered obvious the following limitations of dependent claim 14:
wherein, if the second determination determines that the print processor set in the setting information for the printer is not the default print processor and is not the driver print processor, the setting unit does not change the setting information for the printer regarding a print processor, thereby the setting of the print processor in the setting information for the printer is maintained.

Referring to Claim 16, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of dependent claim 16.

In particular, the applied references of Mitsui in view of Ogura fails to disclose and would not have rendered obvious the following limitations of dependent claim 14:
wherein, if the second determination determines that the print processor set in the setting information for the printer is not the default print processor and is not the driver print processor, the setting includes not changing the setting information for the printer regarding a print processor, thereby the setting of the print processor in the setting information for the printer is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first determination unit” in claim 1.
“a second determination unit” in claim 1.
“a setting unit” in claim 1.



(a)       Claim 1: “a first determination unit” corresponds to “printer driver 404”.
The printer driver 404 includes a UI processing unit 405 and a graphics rendering (GR) processing unit 406. When setup information related to printing is set by the application 402, the UI processing unit 405 performs a process in accordance with (See Applicant’s Drawing, Fig. 4, Printer Driver 404 and Applicant’s Specification, Para.[0036] and [0050]).

(b)	Claim 1: “a second determination unit” corresponds to “printer driver 404”.
The printer driver 404 includes a UI processing unit 405 and a graphics rendering (GR) processing unit 406. When setup information related to printing is set by the application 402, the UI processing unit 405 performs a process in accordance with (See Applicant’s Drawing, Fig. 4, Printer Driver 404 and Applicant’s Specification, Para.[0036] and [0050]).

(c)       Claim 1: “a setting unit” corresponds to “Application Process 501 embodied within the Information Processing Device 101”. ‘FIG. 5 is a diagram illustrating an example of a print process according to the present embodiment. In the  (See Applicant’s Drawing, Fig. 5, Application Process 501 embodied within the Information Processing Device 101 and Applicant’s Specification, Para. [0038] lines 1-7).

10.	Dependent claims 13-16 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1, 11, 12 and 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (US PG. Pub. 2019/0065215 A1) in view of Nomoto (US PG. Pub. 2017/0094086 A1).
     
	Referring to Claim 1, Mitsui teaches an information processing device (See Mitsui, Fig. 1, Print Processing Device) that includes an operating system (See Mitsui, Fig. 1, Operating System 1053, Sect. [0049], in Fig. 1, the print processing device includes operating system 1053), the information processing device comprising:
a first determination unit configured to determine, as a first determination, whether, in setting information for a printer (See Mitsui, Fig. 3, Print Setting 3012, Sect. [0052]), the printer is set to use a print processor that is different from, and is not included in, a printer driver associated with the printer (See Mitsui, Fig.3, Sect. [0054]-[0055], While the print setting 3012 is held on the RAM 1022, a storing format is a binary data structure or a markup language such as an extensible markup language (XML) (i.e. setting information).  This format differs depending on specifications of the printer driver 1052 and the operating system 1053…The print setting 3012 is generated for each document printing.  However, the printer driver 1052 stores a configuration of an optional device for the printer 1042);
a second determination unit (See Mitsui, Fig. 3, Print Manager 306) configured to determine, as a second determination, whether a print processor set in the setting information for the printer is a default print processor for the operating system (See Mitsui, Sect. [0056]-[0057], The print manager 306 in the operating system 1053 stores a default value for each user of the print setting 3012 in the registry database 308.  Finally, drawing data 3011 is converted…When the generation of the print setting 3012 ends, the user notifies the operating system 1053 of print processing to perform the print processing.  The operating system 1053 performs drawing on the specified printer driver 1052 via the graphics engine 302.).

Mitsui fails to explicitly teach 
a setting unit configured to set a print processor, 
wherein, based on the first determination that, in the setting information for the printer, the printer is set to use the print processor not included in the printer driver, the setting unit sets a driver print processor associated with the printer driver to the setting information for the printer instead of setting the default print processor to the setting information for the printer.

However, Nomoto teaches 
a setting unit configured to set a print processor (See Nomot, Sect. [0050], a print processor that is able to generate printing information capable of printing at least the identification information from the registration information which includes the content of the processing set by the setting unit), 
wherein, based on the first determination that, in the setting information for the printer, the printer is set to use the print processor not included in the printer driver, the setting unit sets a driver print processor associated with the printer driver to the setting information for the printer instead of setting the default print processor to the setting information for the printer (See Nomoto, Sect. [0189]-[0190], The image reading system which includes the image reading apparatus 11 or the image reading apparatus 11 and the reading driver 105 is provided with a task setting unit 111 as an example of a setting unit which sets the content of the process associated with the identification information based on the input information received.  It is possible for the user to set the desired content with respect to the process associated with the identification information performed by the processor 73 by operating the operation unit 20 or the input unit 101, thereby providing the input information to the task setting unit 111…The print driver 106 which forms an example of the host driver is provided with an identification information print processor 113 (example of a print processor) which generates print data (example of printing information) in which the at least the identification information from the content of the process set by the task setting unit 111 based on the input information and the registration information which includes the identification information is printable on the joining section 51 of the carrier sheet CS.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a setting unit configured to set a print processor, wherein, based on the first determination that, in the setting information for the printer, the printer is set to use the print processor not included in the printer driver, the setting unit sets a driver print processor associated with the printer driver to the setting information for the printer instead of setting the default print processor to the setting information for the printer. The motivation for doing so would have been to provide an image reading apparatus and an image reading system which is able to (See Sect. [0012] of the Nomoto reference).  Therefore, it would have been obvious to combine Mitsui and Nomoto to obtain the invention as specified in claim 1.

	Referring to Claim 11, the structural elements of apparatus claim 1 perform all of the steps of method claim 11.  Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 1.

	Referring to Claim 12, arguments analogous to claim 1 are applicable herein.  The non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Mitsui, Fig. 1, CPU 101, ROM 1021, RAM 1022, Par. [0043], Central processing unit (CPU) 101 controls the whole system according to a program stored in a read-only memory (ROM) 1021 or a random access memory (RAM) 1022 in a main storage device 102 or an auxiliary storage device 105. The RAM 1022 is used as a work area when the CPU 105 performs various types of processing.  The auxiliary storage device 105 records an operating system (OS) 1053, application software 1051) and various memories stored therein.

	Referring to Claim 13, Mitsui teaches the information processing device according to claim 1, wherein the driver print processor is a software module for layouting pages, where layouted pages are to be provided to the printer driver (See Mitsui, Par. [0059], The Layout processing is a processing means for replacing the order of sheets and arranging a plurality of pages on one sheet.  The layout module 309 changes a layout, and then performs drawing on the printer driver 1052. Thus, layout pages by layout module 309 are provided to the print driver 1052).

	Referring to Claim 15, the structural elements of device claim 13 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 13.

Cited Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki et al. (US PG. Pub. 2013/018820 A1) discloses an image forming apparatus comprises a display unit, a display unit, a control unit and an image forming unit.  The display unit displays a preview of the image of an object to be printed.  The input unit accepts the designation of an area from user for the preview image displayed on the display unit.  The control unit divides the area of the image of the object to be printed such that takes the area in the designated area as an area to be printed or a non-print area, the other area as a non-print area or an area to be printed.  The mage forming unit forms the image of the object to be printed on a sheet in accordance with the division by the control unit.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677